Citation Nr: 0204528	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from August 1978 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are negative for evidence or 
a diagnosis of hypertension.  

2.  The veteran first met the criteria for a diagnosis of 
hypertension in March 1995, more than 11 years after he was 
discharged from active service.  

3.  There is no medical evidence or opinion rendered by a 
competent authority to establish a nexus between the 
veteran's current hypertension and active service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed hypertension during 
active service.  He argues that some of his blood pressure 
readings that were recorded during active service were high, 
and he believes that this indicates that his hypertension 
existed prior to discharge from active service.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice of the denial of his claim for service connection for 
hypertension, the veteran submitted a notice of disagreement.  
He was provided with a statement of the case in March 1997.  
This provided the veteran with the laws and regulations 
governing the establishment of service connection, as well as 
an explanation of the reasons and bases for the denial of his 
claim.  A November 2001 letter also explained to the veteran 
what type of evidence was required to establish service 
connection, what information he would be expected to provide, 
and what assistance would be provided by VA.  The Board 
concludes that the discussions of the statement of the case 
and November 2001 letter informed the veteran of the manner 
of evidence required to prevail in his claim, and that VA's 
notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
veteran's service medical records are contained in the claims 
folder.  He has provided VA with evidence from his private 
physician concerning his hypertension.  In addition, VA 
treatment records identified by the veteran have been 
obtained and associated with the claims folder.  After 
receipt of the November 2001 letter, the veteran was afforded 
an opportunity to submit additional evidence, but he has not 
responded.  Finally, the Board notes that the veteran was 
scheduled to appear at a hearing before the Board in April 
2002, but failed to report.  As all evidence identified by 
the veteran has been obtained, the Board must conclude that 
the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

The veteran's service medical records are negative for a 
diagnosis or treatment for hypertension.  Records dated 
September 1980 show a blood pressure reading of 130/90.  All 
other recorded blood pressure readings appear to be within 
normal limits, and none were noted to be high by the 
examiners.  The veteran's November 1982 separation 
examination states that his blood pressure was 126/74.  A 
Report of Medical History obtained at that time was negative 
for a history of hypertension or high blood pressure, and the 
veteran responded "no" when asked about a history of high 
or low blood pressure.  May 1983 records showing treatment 
for an injury to the left great toe indicate that the 
veteran's blood pressure was 122/72.  

The post service medical records are negative for evidence of 
hypertension during the first year after discharge from 
service, and for many years thereafter.  An August 1983 VA 
examination shows that the veteran had blood pressure of 
140/80.  A January 1985 VA examination states that his blood 
pressure was 138/76.  

The veteran was afforded VA examinations in April 1995 and 
May 1995.  The April 1995 examination states that the veteran 
has a history of hypertension, which was treated with 
medication.  He was noted to have blood pressures of 152/92 
while seated, and 122/86 while standing.  The May 1995 
examination showed blood pressure of 138/70.  

The veteran submitted a statement from his private doctor in 
July 1996.  The doctor said that the veteran had been a 
patient since March 1992.  Although he was seen on several 
occasions in the interim, the criteria for a diagnosis of 
hypertension were not met until March 1995.  At that time, 
the veteran was seen with complaints of headache, dizziness, 
numbness of his left arm, alopecia, heart palpitations, and 
complaints of stress on his job.  His blood pressures were 
180/136, 170/140, and 175/135.  The initial diagnosis was 
primary hypertension, stress, and depression, and the veteran 
was treated with medication.  Follow up visits showed that 
his blood pressure had been reduced to near normal by May 
1995.  However, he experienced additional episodes in July 
1995 and April 1996.  In summary, the veteran was a healthy 
male who has labile (volatile) hypertension associated with 
work stress.  The diagnoses included essential hypertension, 
and adjustment disorder with depressed mood.  His 
hypertension appeared to be particularly volatile and 
responsive to stress.  

Treatment records dated subsequent to July 1996 show that the 
veteran has continued to receive treatment for hypertension.  

The Board finds that entitlement to service connection for 
hypertension is not warranted.  The veteran was in active 
service for nearly five years, during which time only a 
single borderline high diastolic pressure reading was 
recorded.  The service medical records, including the 
discharge examination, the Report of Medical History obtained 
prior to discharge, and treatment records dated shortly 
before discharge, are all negative for high blood pressure 
readings or a diagnosis of hypertension.  The post service 
medical records are also negative for evidence of 
hypertension during the one year presumptive period following 
active service, and for many years thereafter.  The veteran's 
private doctor states that the veteran first met the criteria 
for a diagnosis of hypertension in March 1995, which is more 
than 11 years after discharge from service.  This opinion is 
uncontroverted, and neither he or any other doctor has 
related the veteran's hypertension to active service.  The 
Board recognizes the veteran's sincere belief that his 
hypertension first began during active service, but he is not 
a doctor, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of hypertension either during service or until many 
years thereafter, and as there is no competent medical 
evidence of relationship between the veteran's current 
hypertension and active service, entitlement to service 
connection for this disability is not merited.  


ORDER

Entitlement to service connection for hypertension is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

